Citation Nr: 1823394	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for shin splints, leg pain and ankle swelling.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a rating in excess of 30 percent for nephrosclerosis with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1999 to September 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for shin splints, leg pain and ankle swelling and headaches, and the matter of the rating for nephrosclerosis with hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  Pes planus was noted on enlistment, and is not shown to have increased in severity during the Veteran's service.

2.  The Veteran's visual impairment is due to a refractive error; a compensable eye disability manifested by loss of visual acuity was not manifested in service, and is not shown.


CONCLUSIONS OF LAW

1.  Service connection for pes planus is not warranted.  38 U.S.C. §§ 1110, 1111, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).

2.  Service connection for an eye disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (b)(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in July 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and private and VA medical records have been secured. He was afforded VA examinations to determine the existence, nature, and etiology of his pes planus and eye disabilities. He has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Factual Background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that his feet were abnormal on the July 1999 enlistment examination.  Mild pes planus, asymptomatic, was noted.  In September 2006, it was noted that he had lost his glasses.  A notation to watch for keratoconus was recorded. 
On November 2006 VA general medical examination, no eye abnormalities were noted.  

VA outpatient treatment records show that in July 2007 the Veteran stated that his eyes were progressively worse. He reported that he had sensitivity to light and had to squint a lot.  No findings were recorded.

Private medical records show that in June 2008, corrected visual acuity was 20/30 in the right eye and 20/20 in the left eye.  The assessment was compound myopic astigmatism in both eyes.

On August 2010 VA eye examination, the Veteran complained of blurring vision.  Examination found that corrected visual acuity was 20/20 bilaterally for both distant and near vision.  Examination of the eyes was normal.  The diagnosis was refractive error.

On September 2010 VA examination, the Veteran stated that pes planus had been present since August 2010.  He said that he had pain in his feet with prolonged walking or standing.  X-rays showed mild flattening of each mid-foot, with possible pes planus being noted.  The diagnosis was bilateral mild pes planus.  The examiner stated that the condition was noted at entrance and the Veteran had no complaints pertaining to pes planus during service.  He noted that the radiologic findings were "very mild to confirm and true progression of his preexisting condition."  He stated that the Veteran currently had a very mild degree of pes planus as described in the weight-bearing X-rays, which were not severe enough for the radiologist to characterize the findings as true pes planus.  The examiner seriously doubted that the preexisting pes planus was aggravated in service.  

In March 2013, D. Chang, an optometrist stated that he examined the Veteran in April 2010 for a routine eye examination.  He noted that there was no apparent pathology in either eye.  He stated that the Veteran had right eye astigmatism and myopia and left eye astigmatism.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Pes planus 

As the Veteran's July 1999 service enlistment examination noted he had pes planus, the presumption of soundness on entry in service does not apply.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The analysis turns to whether the pre-existing pes planus was aggravated by service.  Since aggravation may not be conceded where there was no increase in severity of a disability during service (see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a)), the critical question becomes whether the preexisting pes planus is shown to have increased in severity during, or as a result of, service.  

Whether or not pes planus increased in severity is a medical question.  The Veteran's STRs do not show any complaints or findings concerning pes planus (other than the notation on the enlistment examination).  The only competent (medical) evidence that addresses the matter is in the opinion offered on September 2010 VA examination.  The examiner, who reviewed the record, concluded that aggravation was not shown.  He cited that the current X-rays showed very mild pes planus (which did not reflect/suggest worsening from what was noted on induction).  The opinion is probative evidence in the matter, and in the absence of competent (medical opinion) evidence to the contrary is persuasive.  The Board observes that in the absence of any symptoms in service or soon thereafter, the evidence provides no basis for a finding that the preexisting pes planus increased in severity during service.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.


	Eye disability 

Congenital or developmental defects, and specifically refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation (compensable disabilities).  38 C.F.R. § 3.303(c).

The Veteran's STRs show that when he was seen in September 2006 for an eye examination because he had lost his glasses, the examiner added a notation to the report that future examiners should watch for keratoconus.  There is no competent (medical) evidence that during or following service the Veteran has anything other than refractive error.  As noted above, refractive error is not a compensable disability.  See 38 C.F.R. § 3.303(c).  An August 2010 VA eye examination found normal corrected visual acuity; eye pathology was not noted.  The Veteran has not presented any competent evidence that he has a compensable eye disability.  The preponderance of the evidence is against this claim, and the appeal in the matter must be denied.


ORDER

Service connection for pes planus and an eye disability is denied.


REMAND

Regarding the Veteran's claim of service connection for shin splints, leg pain and ankle swelling, STRs show that he was seen on a number of occasions beginning in September 2005 for complaints of bilateral leg pain.  X-rays of the lower legs in February 2006 showed an osteochondroma arising from the left proximal tibia.  The left tibia and fibula were intact.  Examinations in January, February and March 2006 found tenderness in both tibial areas.  On September 2010 VA examination, there was tenderness of each foot.  The examiner found that there was no pathology to render a diagnosis concerning ankle swelling.  He did not address whether the findings concerning tenderness are related to the Veteran's complaints in-service.  Another examination to ascertain the existence and etiology of any current disability of the lower legs is necessary .  

The Veteran states that his headaches are due to his service-connected nephrosclerosis with hypertension.  On September 2010 VA examination, the examiner opined that it was very unlikely that the Veteran's headaches are caused by hypertension.  He did not provide an opinion as to whether the service-connected condition aggravated the Veteran's headaches.  

Finally, regarding the rating for nephrosclerosis with hypertension, the Board notes that the Veteran was most recently examined for this condition in September 2010.  He has since argued that the condition is treated with medication and requires daily monitoring.  In light of the allegation of worsening and the length of the intervening period since he was last examined, a contemporaneous examination to assess these disabilities is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for shin splints, leg pain and ankle swelling and for headaches since his discharge from service and for nephrosclerosis with hypertension since 2014.  He should also be asked to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for a VA orthopedic examination of the Veteran to ascertain the existence and likely etiology of a disability of the lower legs, to include shin splints.  Upon examination and interview of the Veteran, and review of his record, the examiner should identify by diagnosis any lower leg disability found, and opine whether it is at least as likely as not (a 50 percent or greater probability) that any current lower leg disability is related to the Veteran's complaints in service.  

The examiner must include rationale with all opinions.  The rationale should specifically address the findings of lower leg tenderness.

3.  The AOJ should also arrange for a neurological examination of the Veteran to determine the nature and likely etiology of any headache disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should opine whether or not the Veteran has a headache disability entity and, if so, whether it is at least as likely as not (a 50 percent or greater probability) that it was caused or aggravated (the opinion must address aggravation) by his service-connected nephrosclerosis.  

The examiner must include rationale with all opinions.

4.  The AOJ should also arrange for a VA nephrology examination to assess the severity of his nephrosclerosis with hypertension.  The Veteran's record must be reviewed by the examiner.  All indicated studies must be completed.  All pertinent findings should be described in detail.  The examiner should note the treatment the Veteran receives for the condition, and indicate whether the predominant symptoms are renal of renal dysfunction, hypertension, or heart disease.  

The examiner should include rationale with all opinions.
5.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


